Citation Nr: 1746284	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-16 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for tremors with Parkinson's disease.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual employability (TDIU).


REPRESENTATION

Veteran represented by:	JAMES M. MCELFRESH II, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to March 1964. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In May 2015 and April 2016, the Board remanded the case for further development.


FINDINGS OF FACT

1.  Tremors were first manifested many years after separation from service, and the preponderance of the evidence is against a finding that they are in any way related to service.

2.  The Veteran's PTSD was not manifested by occupational and social impairment with deficiencies in most areas.

3.  The Veteran has been gainfully employed continuously for many years and the weight of the evidence is against a conclusion that service-connected disabilities have prevented him from securing and following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for service connection for tremors have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

3.  The criteria for TDIU on a schedular basis have not been met, and referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate the claim.

VA's duty to notify was satisfied by letters dated December 2011 and 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, service personnel records, and VA treatment records have been associated with the evidence of record.  A VA examination was conducted in July 2013, June and August 2015, and January and March 2017.


Stegall Compliance

The Board also finds that there was substantial compliance with the April 2016 Board remand directives.  Specifically, the Board instructed the AOJ to obtain the December 2012 VA psychiatric examination and associated it with the file, obtain pertinent records from Wadsworth VA dated 1973 or 1973, Salt Lake City,  and Las Vegas VAMC that are not currently of record, schedule the Veteran for a VA examination, then, readjudicate the claim.  In December 2016, Wadsworth VA stated that no 1973 or 1974 records were found.  In March 2017, the Veteran was afforded a VA examination.  In April 2017, the VAMC records were associated with the Veteran's file, and the RO readjudicated the claim and issued a Supplemental Statement of the Case.  On that basis, and in the absence of any allegation on the part of the Veteran as to a lack of remand compliance, the Board finds that substantial compliance with the terms of the prior remands was achieved.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  No further development for corrective action is deemed necessary.

Accordingly, the Board will address the merits of the claim.

II.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (2016). 

Continuity of symptomatology is required only where the condition noted during service or in the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2016). 

For certain organic diseases of the nervous system, such as essential tremors, service connection may be presumed when the disability is shown to a degree of 10 percent or more within one year of a Veteran's separation from active duty.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307 (2016).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

A.  Direct Service Connection

The Veteran contends that he has tremors, primarily as a result of service, specifically, exposure to asbestos and chemical exposure.  Therefore, he maintains that service connection for tremors is warranted.  See March 2010 Statement in Support of Claim.  However, after carefully considering the claim in light of the record and the applicable laws, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, the appeal will be denied.

To establish service connection, a Veteran must show a present disability.  The Board notes that the Veteran has a current diagnosis of essential tremors.  As such, the first under Shedden has been met.  See July 2015 VA examination.

The second element requires an in-service incurrence or aggravation of a disease or injury.  Here, the Veteran has testified and written statements stating that his tremors occurred during service.  See Veteran's October 2015 Third Party Correspondence.  As such, the second element is met.

The third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  The Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current tremors was related to asbestos or any other chemical exposure; therefore, the third element under Wallin is not met. 

The Veteran's service treatment records, including the report of a November 1959 Service Entrance Examination, and the report of a February 1964 Service Separation Examination, are negative for any complaints, treatment or diagnosis of tremors.  The reports of the service entrance and separation examinations show that the neurologic examinations were normal.  Thus, with respect to tremors, he was presumed to be in sound condition at the time he entered service and remained so throughout service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).

In September 2010, the Veteran was seen at a VA treatment center where the examiner noted that the Veteran's handwriting demonstrated tremor.  In 2014, the Veteran was diagnosed with essential tremors.

In August 2012, it was noted that the Veteran had lead and other heavy metals in is blood.  In January and October 2015, the Veteran's representative submitted articles explaining the association between essential tremor and blood lead concentration.  In September 2013, the Veteran submitted correspondence explaining the types and causes of tremors.  The article stated that a tremor is generally caused by problems in parts of the brain that control muscles throughout the body or in particular areas.  Neurological conditions that can produce tremor include, among other things, near degenerate diseases that damage or destroy parts of the brainstem or the cerebellum.  Other causes include the use of some drugs, alcohol abuse, or withdrawal.  Some forms of tremor are inherited and run in families, while others have no known cause. 

In a VA treatment record dated January 2015, the examiner noted that the Veteran first noticed the tremor in his late teens and it has persisted over many years which is the characteristics of essential tremors.  The physician noted that Parkinson's was very unlikely, as it was not associated with any other neurological findings.  The examiner opined that the tremors could be related to, among other things, heavy metals like arsenic and lead, ETOH induced tremor and/or drug induced. 

In June 2015, the Veteran was examined at the University of Utah, Imagine and Neurosciences Center.  The examiner spent a significant amount of time discussing the Veteran's issues.  The Veteran stated that the tremors had progressed to such a degree that it interfered with eating, writing, and also his hobbies.  But stated that it was too early to determine the etiology of his Parkinsonism, and the interpretation of bradykinesia could be complicated by his severe postural and action tremor.  The examiner noted that the Veteran had mild jaw tremor, moderate bradykinesia, and mild-moderate rigidity on the exam, consistent with early Parkinsonism.  A Neuro Physical Exam confirmed the Parkinson's diagnosis.  See Medical Treatment Record-Non-Government Facility entered in VBMS in June 2016. 

In July 2015, the Veteran was afforded a VA examination to determine the etiology of his tremors.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran reported that his tremors began while he was in the Navy.  The Veteran had action tremors that interfered with his ability to hold cups, eat with utensils, use screwdrivers, and handle fishing equipment.  The Veteran's tremors affected his chin and, at times, made his voice sound tremulous at times.   

The examiner noted that the Veteran was awake, alert and oriented with no aphasia, conversant.  The Veteran had tried medications for his tremors with little to no relief.  Additionally, the examiner noted that the Veteran was taking Combivent which may have been enhancing the tremors.  The examiner noted that the Veteran's speech and gait were normal.  The Veteran's tremors did not impact his ability to work.  The examiner confirmed the Veteran's essential tremors diagnosis.  The examiner stated that there was no conventionally accepted neurological literature which related essential tremors to asbestos or chemical exposure.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or aggravated by the claimed in-service injury, event, or illness.  However, the examiner did not sufficiently address all of the Veteran's contentions.

In March 2017, the Veteran was afforded another VA examination.  The examiner noted that the Veteran did have tremors with Parkinson's disease.  The examiner stated that there had been no specific environmental chemical or toxin that was known to definitely cause Parkinson's disease.  The causes of Parkinson's were mostly unknown; however, there was recent discovery of six genes identified to cause this clinical condition.  The examiner concluded that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.

The Board notes that in the January 2015 VA progress notes, the examiner stated that the Veteran did not have Parkinson's.  During the examination, the examiner stated that the Veteran's tremors were not associated with any other neurological findings, making Parkinson's unlikely.  Additionally, the examiner noted that the tremors "could be" related to among other things, heavy metals like arsenic and lead.  This Board finds this sort of language speculative and does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bloom v. West, 12 Vet. App. 185, 187 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence.").  The Board gives this opinion no weight given its speculative nature.

On the other hand, the Board finds that the July 2015 University of Utah, Imaging and Neurosciences Center to be highly probative regarding the Veteran's diagnosis of Parkinson's.  During the examination, the examiner noted that he spent an extensive amount of time with the Veteran and performed neurological testing before diagnosing the Veteran with Parkinson's.  Therefore, the Board finds that the Veteran does have Parkinson's.  Additionally, the March 2017 VA examiner diagnosed the Veteran with tremors with Parkinson's disease.  

As noted earlier, the Veteran was diagnosed with essential tremors in 2014, i.e., more than 45 years after his separation from the active duty.  The normal medical findings at the time of separation from service, and the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Forshey v. West, 12 Vet. App. 71 (1998). 

Additionally, for certain organic diseases of the nervous system, such as essential tremors, service connection may be presumed when the disability is shown to a degree of 10 percent or more within one year of a Veteran's separation from active duty.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In this case, the Veteran's tremors did not manifest until over 45 years after separation from active duty.  Therefore, this presumption is not applicable.

The Board has considered the Veteran's lay and buddy statements.  The Veteran and his friends are competent to report symptoms because this requires only personal knowledge as it comes through the senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  They have not been shown to be competent to offer an etiological opinion as that requires medical expertise which they are not shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran's tremors with Parkinson's was caused by asbestos and/or chemicals such as lead and arsenic.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

B.  Secondary Service Connection

The Veteran asserted that his tremors may be caused or aggravated by his service-connected PTSD, to include the use of alcohol to self-treat the service-connected PTSD and/or the medications used to treat the PTSD.  See Application for Tremor, January 2015 Third Party Correspondence, and November 2015 Correspondence.  

However, after carefully considering the claim, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, the appeal will be denied.

The first element of secondary service connection requires a current diagnosis.  The Board finds that the first element of secondary service connection has been met, as the medical record contains a current tremor diagnosis.  See July 2015 VA examination.

The second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for PTSD.  Thus, the Veteran has satisfied the second element of secondary service connection.  See May 2011 Notification Letter.

The third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  The Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current tremors was caused and/or aggravated by his service-connected PTSD to include the use of alcohol to self-treat the service-connected PTSD and/or the medications used to treat the PTSD; therefore the third element under Wallin is not met.

In the January 2015 VA progress notes, the examiner stated that the Veteran tremors could be related to among other things, ETOH induced tremor, or a physiological drug-induced tremor from the Veteran's albuterol, theophylline, and/or sertraline.  However, the examiner further stated that because the Veteran's tremor began in the 1960s, long before using any of these medications, it was likely these substances did not explain the etiology of the Veteran's tremor, but rather, they could be exacerbating an underlying essential tremor.

In March 2017, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and performed an in-person examination.  The examiner noted that in 2011, the Veteran developed tremors in his hands, head, and legs.  The symptoms had gotten worse and affected his balance.  The examiner noted that the Veteran had tremors consistent with essential tremors and Cogwheel rigidity and postural instability consistent with Parkinson's disease.  The examiner noted that alcohol did not cause or trigger tremors.  It was the abrupt cessation of alcohol following toxic ingestion that caused the tremors or tremulousness to appear which was part of the clinical syndrome of alcohol withdrawal.  Additionally, PTSD has not been shown to cause or worsen Parkinson's disease.  The examiner diagnosed the Veteran with essential tremors with mild Parkinson's disease.  The examiner concluded that the claimed condition was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition.

With regard to the allegations made by the Veteran and his wife that the Veteran's essential tremor is attributable to his active duty service.  The Veteran and his wife are competent to report symptoms capable of lay observation, they have not been shown to be competent to render an opinion as to the etiology of the Veteran's essential tremor, as that requires medical expertise which neither is shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Based on the medical evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran essential tremors with Parkinson's disease was caused, aggravated and/or related to the Veteran's PTSD.  As there is not competent and credible evidence of record relating the Veteran's essential tremor to active duty service, the criteria for service connection are not met.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating 

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-43 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

The Board also notes that, under 38 C.F.R. § 4.130, prior to March 1, 2015, the nomenclature employed in this portion of the rating schedule was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995). Pertinent to this case, GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2016).

The Board notes that the newer DSM-V has now been officially released.  A final rule was issued effective March 19, 2015, that replaced the DSM-IV with the DSM-V.  However, the provisions of the final rule apply to all applications for benefits that are received by VA or that are pending before the AOJ jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board earlier and thus DSM-IV applies.

The Veteran is currently rated at 50 percent for his service-connected PTSD.  The Veteran claims the rating does not accurately depict the severity of his condition.  

In April 2011, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  During the examination, the Veteran described himself as a socially outgoing person.  The Veteran had been married to his wife for 42 years and had three children with whom he had distant relationships.  The Veteran stated that he got D's and F's in high school and dropped out in the 11th grade.  However, the Veteran reported that he went to Business College and experienced no problems.  The Veteran stated that he was retired; however, since his discharge, he had work 10-15 different jobs.  The Veteran stated that he had no close friends.  During service, the Veteran drank alcohol on a daily basis.  After discharge and up until his retirement in 2001, the Veteran would occasionally drink to intoxication.  During the interview, the Veteran reported continued occasional suicidal ideation, but adamantly denied any future plan or intention to hurt himself stating that he would never want to hurt his family.

The examiner noted that the Veteran's appearance was neat, clean, and well groomed.  His eye contact was intermittent.  His manner was cooperative, and his level of activity was tense.  The Veteran's speech was normal rate/tone, and the flow of thought was circumstantial.  His affect was labile, and, overall, his mood was depressed.  He did not exhibit psychosis, and denied auditory/visual hallucinations.  The examiner noted that the Veteran met Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) criteria for Major Depressive Disorder, as evidenced by symptoms of depressed mood, anhedonia, concentration problems, sleep disturbance, fatigue, and suicidal thoughts.  

The Veteran also met the criteria for Alcohol Abuse, as evidenced by daily alcohol use associated with mild psychosocial dysfunction.  There was reduced reliability and productivity due to PTSD signs and symptoms in, among other things, impairment of short and/or long-term memory: disturbances of motivation and mood, difficulty establishing and maintaining relationships, anxiety, and chronic sleep impairment.  The examiner noted that, because of PTSD, the Veteran would likely have difficulty maintaining gainful employment.  The Veteran's GAF score was 42.  He was capable of managing benefit payments in his own best interest; therefore, the examiner noted that the Veteran should be rated as competent for VA purposes.  The examiner diagnosed the Veteran with PTSD.   

In December 2012, the Veteran was afforded a VA examination.  The examiner performed an in-person examination.  The Veteran stated that he experienced vague low mood difficulties, irritability, heavy drinking, verbal aggression, difficulty trusting others, an arching sense of inferiority, and concern that others would not approve of him or his performance.  During the daytime, he was able to avoid memories of specific traumas.  He noted that, if he watched the news, he had a lot of distress about the state of the nation but did not experience intrusive memories related to the traumas themselves and reported that he thought about the trauma "if he wanted to."  During the previous month, the Veteran dreamt about the distressing events once or twice.  Additionally, the Veteran avoided talking or thinking about the traumatic events.  The Veteran did not act or feel like the traumatic events were reoccurring nor was there markedly diminished interest or participation in activities.  The Veteran reported being a loner and preferred to be that way.  However, he felt close to his wife of 44 years; grandchildren; and three to five close friends whom he saw at church every week, and, on Thursdays.  He also had coffee with his friends.  The Veteran consumed alcohol, reported depression, and anxiety.  However, he did not experience among other things mania; psychosis to include hallucinations, delusions, thought disorder; or dissociation.  The Veteran experienced infrequent nightmares and avoidance of speaking and thinking about the trauma and activities that remind him of the trauma.  The examiner noted that the Veteran independently performed all basic activities of daily living including personal hygiene and grooming, dressing, feeding, mobility, and all instrumental activities of daily living including housework, meal preparation, taking medication, financial management, shopping, telephone and other technological use, and community mobility.   

The examiner noted that, once or twice a week, the Veteran experienced severe marked irritability or outbursts of anger.  Sometimes, the Veteran had problems concentrating; however, he stated that if he made an effort, he could concentrate.  The Veteran had social impairment secondary to his drinking patterns, low mood, and motivation secondary to feeling inferior which all pre-existed the PTSD trauma.  The examiner concluded that there was no compelling evidence to indicate that the Veteran struggles with functional limitations secondary to PTSD symptoms.  Based on the Veteran's report, the examiner concluded that the Veteran met DSM-IV's criteria for distress/impairment requirements; the disturbance did cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Additionally, the Veteran met DSM-IV criteria for persistent avoidance.  The Veteran did not display persistent avoidance of stimuli associated with the trauma and/or numbing of general responsiveness in three or more ways.  

The Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner further stated that there were no reported symptoms attributed to the trauma that had a prominent impact on occupational and social functioning.  The Veteran's most functionally impairing symptoms were his ongoing difficulties following directives from superiors, and difficulties managing his irritability and anger at home and in the workplace.  The Veteran's PTSD symptoms were mild in nature, and there was minimal associated social or functional impairment in the context of ongoing medication.  The examiner concluded the Veteran's lingering symptoms were PTSD in partial remission.  Along with PTSD, the examiner diagnosed the Veteran with Depressive Disorder and Alcohol Dependence.  The Veteran's GAF score was 55.  

In September 2014 and December 2016, the Veteran underwent neuropsychological assessments.  During the September examination, the Veteran reported that he was feeling down and frustrated by cognitive struggles.  He denied suicidal or homicidal ideation.  The Veteran was adequately groomed and casually dressed and on-time for the examination.  His thought process was logical and linear, and he denied experiencing auditory or visual hallucinations.  The Veteran was an adequate historian providing specific dates and details about past events.  He displayed an appropriate range of affect, speech had normal rate and rhythm, maintained good eye contact throughout the testing, and appeared to have no difficulty understanding instructions.  The Veteran was polite and cooperative, jovial and humorous.  When testing, the Veteran appeared thoughtful about his responses and gave full effort.  

After testing, the examiner found that the Veteran's intellectual status and functioning was intact and at an appropriate level for someone of his age group and educational history.  Additionally, his memory was also intact.  He was able to recall and retain verbal and nonverbal information both immediately and after delay at a level expected for one of his age.  However, he did show impaired capacity to alternate attention between simultaneously presented stimuli and/or alternate between successive cognitive tasks. 

After conducting the December 2016 evaluation, the examiner compared that the December scores with the September 2014 neuropsychological assessment scores.  The scores were very similar with no significant differences on any of the Wechsler Adult Intelligence Scale subtests or indices.  The patient showed improvement on delayed recall of 2 stories and recognition of visual designs.  There was a decline in recall of a second list compared to the results of 2014 on the list learning test.  However, his current performance was still in the average range.  There was an improvement in the current assessment on trial one recall of a supra-span list.  There was also significant improvement on the alternating number letter executive test.  His previous performance was in the impaired range, and his current performance was in the average range.  

In August 2015, the Veteran underwent a VA examination.  The examiner reviewed the claims file and performed an in-person examination.  At the beginning of the examination, both the Veteran and his wife reported that the Veteran had severe memory problems; therefore, the Veteran remained in the hall while his wife went in to the examination room and answered questions.  However, later, when the examiner questioned the Veteran, the Veteran stated that he was anxious and distrustful of the interviewer, so he had his wife give his history.  During the interview, the Veteran and his wife, separately, reported that the Veteran had no psyche admits, was taking sertraline, and was seeing a therapist.  The Veteran stated that he had stopped drinking alcohol in 2014.  The Veteran and his wife stated that the Veteran had retired in 2000, drove and traveled with no difficulty, no fights or destruction of property, shopped, did laundry, vacuumed, cooked, and occasionally went out to eat.  The Veteran enjoyed spending time with his grandchildren, went out for coffee with his friends, was a member of a Veterans' group, and tried tie fishing poles.  The Veteran took care of his finances, personal care, and administered his own medications.  He had no difficulty using the computer, iPad and phone, and electronic reader to read.  The examiner noted that the Veteran was competent to manage his own financial affairs.  The Veteran had fleeting thoughts about suicide but had no suicide attempts, intent, or plan.

During the examination the Veteran recalled where he was, purpose, name, social security number, where his wife was, date, and day of week.  His concentration, memory, and attention were intact.  He made good eye contact.  Based on the examination, the examiner stated that the Veteran did not have Major or Mild Neurocognitive DO/Impairment with memory, concentration, and his attention was intact.  The examiner stated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tests, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner stated the symptoms that applied to the Veteran's diagnosis included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.   The Veteran also had recurrent, involuntary, and intrusive distressing memories of the traumatic event, recurrent distressing dreams in which the content and/or affect of the dream were related to the traumatic events; avoidance of or efforts to avoid distressing memories thoughts, or feelings about or closely associated with the traumatic events, avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic events; persistent, distorted cognitions about the cause or consequences of the traumatic events that lead to the individual to blame himself or others; persistent negative emotional state; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; sleep disturbance.  The examiner noted that the PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning and the disturbance was not attributable to the physiological effects of a substance or another medical condition.  The examiner confirmed the PTSD diagnosis.  

In February 2016, the Veteran was seen at Northeast PCC.  The examiner noted that the Veteran continued to have "bad dreams-about my buddy in the military."  The Veteran described feeling anxious for no reason.  Then he felt depressed and "just stare out the window."  His wife described him as "disengaged."  The Veteran felt down a lot of the time, then he felt worthless.  He relived and had flashbacks from the past.  The Veteran knew he had his wife and he cannot leave her and has protective factors of his children, grandchildren and great grandchildren.  The Veteran admitted he has had thoughts that he would be better off dead; however, he denied having any thoughts, plans or intent of suicide and homicidal.  The Veteran attended church every Sunday.  During the examination, the Veteran stated that he slept well, and his appetite and energy were normal.  In order to keep himself busy, the Veteran worked with fishing poles, lifted weights, did yard work, and read a lot.  The Veteran's wife stated that the Veteran had a hard time staying focused; however, he continued to enjoy things as normal.  

The examiner noted that the Veteran was alert, oriented to person, place, time, and situation; grooming was appropriate, dress was casual, and he made direct eye contact.  His speech was of normal rate and volume but spontaneous.  His mood was "anxious", affect mood congruent.  The Veteran's thoughts were somewhat tangential, perception appropriate, no evidence of delusional thinking, hallucinations, or illusions. 

As further relevant evidence, the Board is mindful of the GAF scores assigned.  An April 2010 examiner assigned a GAF score of 64.  In July 2010, an examiner assigned a GAF score of 44.  In September 2010 and January 2012, an examiner assigned a GAF score of 64.  

GAF scores are not dispositive, and rather, must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126 (a).  Here, the Veteran's lowest GAF scores, 42 and 44, are in the range between 41 and 50, which reflects either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Board notes that this degree of impairment directly corresponds with the current 70 percent rating.  

In his July 2010 PTSD Psychological Testing: Mental Health Note and April 2011 VA examination, the Veteran stated that he experienced significant periods of depression, hypervigilance, irritability and interpersonal.  During the examination, the Veteran stated that his friend had recently committed suicide.  He stated that the death caused him tremendous grief and exacerbated many of his symptoms.  The Veteran stated that he "has maintained close relationships with most of his family members."  Additionally, he had a very positive relationship with his wife.  The Veteran stated that he had worked for a dairy company for about 13 years and had been a manager at many different stores.  The Veteran's memory was intact as he demonstrated by recalling events that occurred when he was a child.  The Veteran had passive thoughts of suicide; however, he adamantly denied any plan or intention to hurt himself.  As noted earlier, GAF scores are not dispositive, and rather, must be considered in light of the actual symptoms of the Veteran's disorder.  The Board finds that, during this period and in light of the actual symptoms, the Veteran's overall level of impairment was moderate.

The Board further finds that none of the assigned GAF scores 55, 64 and 68 provide a basis for any higher rating.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  The Board notes, initially, that the majority of the assigned GAF scores are consistent with no more than the 50 percent rating assigned.  Notably, the GAF scores of 55, 64, and 68 appear to reflect even less impairment than that contemplated in the assigned 50 percent rating.  Specifically, the Board notes that the Veteran was easily irritated and aggressive, and, both he and his wife reported he had problems at work and at home.  However, the Veteran had few friends whom he spent time with, felt close to his immediate family and enjoyed spending time with his grandchildren, had been married to his wife for 44 years, was a member of a Veteran's group, and worked at his different jobs for 5-12 years before retiring.  The Veteran did not have suicidal attempts, intent or plans; but, he had fleeting thoughts.  However, he noted that he could not do that to his family.  The examiners also noted that the Veteran was very independent.  He was able to drive, take care of his finances, shopped, did laundry, vacuumed, and cooked.  The Veteran had no difficulty using the computer, iPad and phone, and electronic reader to read.  He tried tie fishing poles.  During his September 2014 neuropsychologist assessment, the examiner noted that the Veteran's memory was intact.  He was able to recall and retain verbal and nonverbal information both immediately and after delay at a level expected for one of his age.  However, he did show impaired capacity to alternate attention between simultaneously presented stimuli and/or alternate between successive cognitive tasks.  The Veteran's intellectual status and functioning was intact and at an appropriate level for someone of his age group and educational history.  Also, the examiner noted that the Veteran spoke at a normal rate and rhythm.  As such, the Board finds that the Veteran's GAF scores ranging from 55 to 68 denote mild to moderate symptoms, and more nearly approximate the level of severity contemplated in no more than the assigned 50 percent rating.

The Board has considered the Veteran's statements that his PTSD is worse.  He asserted, in essence, that he warranted a rating in excess of 50 percent for his PTSD disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic code.  Such competent evidence, concerning the nature and extent of the Veteran's PTSD, has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's PTSD disability is evaluated.

Looking at the period on appeal and notwithstanding the April 2011 VA examination, the Board finds that the Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity; necessary to warrant a 50 percent rating.  Neither occupational and social impairment with deficiencies in most areas nor total occupational and social impairment, indicative of the assignment of a 70 or 100 percent during this period, has been shown.  

The Board recognizes that the failure to meet the enumerated criteria of 38 C.F.R. § 4.130 does not preclude the Veteran from receiving a higher disability rating.  However, as discussed, the totality of the evidence does not rise to the level of a 70 percent rating.  

IV.  TDIU

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment."). 

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b). 

A TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran contends that his PTSD renders him unable to obtain and maintain substantially gainful employment.  The Board took jurisdiction of the issue of entitlement to a TDIU in March 2012, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) which noted that a TDIU claim cannot be considered separate and apart from an increased rating claim, but rather as part of a claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the record stands now, the Veteran is service connected for three disabilities, namely PTSD rated at 50 percent, tinnitus rated at 10 percent, and bilateral hearing loss which has a noncompensable rating.  The Veteran's combined evaluation for purposes of a TDIU is 60 percent, effective May 18, 2011. 

Per 38 C.F.R. § 4.16, if the Veteran has more than one service-connect disability, he would need to possess at least one disability ratable at 40 percent or more, and additional disabilities which would bring his combined total to 70 percent or more to meet the schedular criteria for a TDIU.  At present, the Veteran's combined 60 percent evaluation does not meet the schedular criteria, and thus a TDIU is not warranted.  38 C.F.R. § 4.16(a) (2016). 

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, entitlement to TDIU is denied, for this period, as the Veteran does not meet the threshold requirements.

TDIU Extraschedular Consideration

The Board notes that entitlement to a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), and an extraschedular rating under 38 C.F.R. § 3.321(b)(1), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  

In this regard, the Board notes that, for a Veteran to prevail on a claim for TDIU on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with an equal rating of disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Id.   

As the Veteran does not meet the schedular requirements for a TDIU, the only remaining questions is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities for purposes of an extraschedular TDIU evaluation under 38 C.F.R. § 4.16(b) (2016).  The Board does not currently have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation for extraschedular consideration under 38 C.F.R. § 4.16(b) (2016).  

Upon review of all of the evidence of record, both lay and medical, the Board finds that referral for an extraschedular consideration of a TDIU is not warranted.  The Board has acknowledged and considered the Veteran's lay and buddy statements addressing his employability.  The Board notes that the Veteran is competent and credible to report the subjective symptoms and functional limitations he experiences regarding his service connected disabilities.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Nonetheless, the Board emphasizes that the Veteran's description of his service-connected disabilities must be considered in conjunction with the clinical evidence of record, as well as the pertinent rating criteria. 

The record reflects that the Veteran completed high school/GED.  See VA 21-8940 and DD 214.  In his April 2011 VA examination, the Veteran stated that he attended Business School and had no problems.  The Veteran and his wife submitted statements.  The Veteran had worked as a supervisor at a supermarket in Idaho Falls for approximately eight years.  The Veteran quit the job because he felt that his employer did not keep its end of the bargain.  The Veteran next worked at a supermarket in Boise, Idaho for about a year.  He started out as a night stock person and ended as an assistant manager.  The Veteran did not follow the company's policies and decided to quit instead of being fired.  The Veteran's next job was at a grocery store in Alaska where he worked for 12 years.  The Veteran worked his way up the ladder, at the higher volume store, but would not follow the rules, so there was conflict between the Veteran and his bosses.  The Veteran was transferred to lower volume stores which he hated because lower volumes stores were not as prestigious as the higher volume stores.  After the second transfer to the lower volume store, the Veteran decided to quit.  The Veteran was next food manager at an establishment in Utah where he worked for approximately 6 years.  The Veteran did not listen to the bosses, and the Veteran presumed he knew better.  So, he quit.  The Veteran eventually retired.  

In April 2011, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and performed an in-person examination.  The examiner noted that the Veteran experienced reduced reliability and productivity due to PTSD signs and symptoms such as impairment of short and long-term memory, impaired judgment, and difficulty establishing relationships.  The examiner further noted that because of the PTSD, the Veteran would likely have difficulty maintaining gainful employment due to the following functional limitations: sustaining concentration, interacting with others, conflict with authority, responding to negative feedback and responding to change.  However, the examiner noted that the Veteran was competent for VA purposes and was capable of managing benefit payments in his own best interest.

In December 2012, a VA examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted that there were no reported symptoms attributed to the trauma that had a prominent impact
on occupational or social functioning.  The Veteran's most functionally impairing symptoms were his ongoing difficulties following directives from superiors and difficulties managing his irritability and anger at home and in the workplace (when he was working) - there was no compelling evidence that these were attributable to military traumas.  He reported that he was more irritable when drinking (which was daily); thus, teasing out the relative contribution of depression and alcohol use to functioning was not possible.  The impairment level related to depressive disorder and alcohol dependence diagnoses combined was at the 50% level, due to PTSD alone (his only military related diagnoses in the current assessment - at the 10% level).  Regarding employability, the examiner noted that the Veteran's mental health difficulties do not render him unable to secure and maintain substantially gainful physical or sedentary employment.  Given his current presentation, he would be best suited to a position where he was able to work relatively independently due to longstanding difficulties with following directions from superiors and irritability and aggressive outbursts.  When asked about current barriers to his employment, the Veteran reported "I don't know I have never thought about it -people not liking me or being critical of me or not doing a good enough job, my anger management and me forgetting things - I come unglued too easy.  If I was in a room by myself doing something I might do pretty good - I don't know.  I used to do some volunteer work at store where sell second hand goods and work in the back room and have not done that lately because of my prostate but set that up and was there for a couple of years one day a week - things went okay there."  It was noted that the Veteran sustained several jobs for over a decade prior to his retirement despite reported ongoing difficulties with irritability in the workplace.

In August 2015, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and performed an in-person examination.  The examiner noted that the Veteran had occupational and social impairment with occasional decrease in work
efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

The Board acknowledges the Veteran's contentions that he is unable to work due to his service-connected disabilities.  However, the statements do not show that the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment, as they only address his ability to work with and around people.  During his December 2012 examination, the Veteran stated that "If I was in a room by myself doing something I might do pretty good - I don't know.  I used to do some volunteer work at store where sell second hand goods and work in the back room and have not done that lately because of my prostate but set that up and was there for a couple of years one day a week - things went okay there."  During his August 2015 VA examination, the Veteran stated that he had no difficulty using the computer, iPad and phone, and electronic reader to read.  While the Veteran was no longer able to work in a store setting, the record does not show that he unable to engage in substantially gainful employment.  A TDIU rating is not warranted where a veteran is unable to continue a chosen profession.  As already noted, the determinative question for purposes of TDIU is whether the Veteran's level of disability, given his education, training, and experience, renders it impossible for the average person to obtain or retain substantially gainful employment of some type.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In summary, the Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran is precluded from securing or following substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders, even when his disabilities are assessed in the context of subjective factors such as his occupational background and level of education.  Aside from the Veteran's contentions, there is no objective evidence indicating that the Veteran's service-connected disabilities render him unable to secure substantially gainful employment.

Additionally, the Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 60 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  

There is no evidence that these conditions, without more, would prevent him from obtaining gainful employment. Therefore, the Board does not find that the Veteran's service-connected disabilities preclude him from performing the physical and mental acts required by employment.  Therefore, referral of the matter to the Director of Compensation Service for consideration of TDIU under 38 C.F.R. § 4.16(b) is not warranted.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. §5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tremors is denied.

Increased rating in excess of 50 percent for PTSD is denied.  

Entitlement to TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


